Citation Nr: 1302594	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes. 

2.  Entitlement to a higher rating in excess of 40 percent, as of June 1, 2007, for service-connected prostate cancer, for accrued benefits purposes. 

3.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to July 1979.  He died in June 2008, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision RO in Muskogee, Oklahoma that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)), and denied entitlement to accrued benefits.

The appellant and her son testified at a Board videoconference hearing at the RO in Muskogee, Oklahoma in April 2011.  The transcript of this hearing has been associated with the file. 

In July 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development.  The case was subsequently returned to the Board.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam and received the Bronze Star Medal, among other decorations.

2.  The Veteran died suddenly at home in June 2008, many years after service.

3.  The appellant filed her claim for accrued benefits in June 2008, within one year of his death.

4.  For purposes of accrued benefits, PTSD had its onset in service. 

5.  For purposes of accrued benefits, from June 1, 2007 to June 2008, the Veteran's service-connected residuals of prostate cancer were not manifested by a local reoccurrence or metastasis, or renal dysfunction, and were manifested by no more than urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times or more times per day.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, PTSD was incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.1000 (2012). 

2.  The criteria are not met for a higher rating for service-connected prostate cancer for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1000, 4.115b, Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claims for accrued benefits, the appellant was provided with pre-adjudication notice in August 2008, prior to the January 2009 decision on appeal.  Additional notice was provided in letters dated in February 2009 and October 2011.  The October 2011 letter advised her of the type of evidence needed to substantiate her claims for DIC and accrued benefits and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Since providing this additional notice, the AMC has readjudicated her claims in a November 2012 supplemental statement of the case.  See Mayfield IV and Prickett, supra. 

The appellant has received all required notice and has had a meaningful opportunity to participate effectively in the development and adjudication of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, she has not made any pleading or allegation of insufficient VCAA notice or shown that any such deficiency is unduly prejudicial, meaning outcome determinative of her claims.  And as the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the Board notes that in adjudicating the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence of record includes the Veteran's service treatment records (STRs), VA medical records, and private treatment records.  As well, the appellant has submitted personal statements and testimony, letters from the Veteran's physician, a letter from another private doctor, and a copy of the Veteran's death certificate.

As pertinent to the accrued benefits appeals, this case was remanded in July 2011 partly to provide the appellant with additional VCAA notice regarding her claims, and this has been done.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board therefore is satisfied that the duty to assist the appellant with her claims has been satisfied.  38 U.S.C.A. § 5103A.

II.  Analysis

A.  Accrued Benefits

The appellant contends that she is entitled to accrued benefits, essentially asserting that during his lifetime, service connection should have been awarded for PTSD, and that the Veteran should have had a higher rating in excess of 40 percent for his service-connected prostate cancer during the period from June 1, 2007 until his death.

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. 3.1000(a) (2012); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claims, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits. "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) concluded that for a surviving spouse to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit Court explained that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id., at 1300. 

An accrued benefits claim is, under the law, derivative of, but separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided. 

An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000 (c) (2012).  These claims were timely filed, as the appellant filed her application for accrued benefits in June 2008, during the month of the Veteran's death.  

In this case, although the June 2009 statement of the case indicated the Veteran did not have any pending claims at the time of his death, the Board finds that he did.  The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  And if, after a valid notice of disagreement, VA fails to issue a statement of the case, the claim remains pending.  Myers v. Principi, 16 Vet. App. 228 (2002); Tablazon v. Brown, 8 Vet. App. 359 (1995).  A May 2008 rating decision denied the Veteran's claim for service connection for PTSD.  The appellant has timely expressed a desire to pursue service connection for PTSD on an accrued benefits basis.  See Taylor v. Nicholson, 12 Vet. App. 126 (2007) (An appellant seeking accrued benefits may file a notice of disagreement within the one-year period following entry of a rating decision, the result being that a claim remained pending at the time of death).  Thus, his claim for service connection for PTSD remained pending.  

With respect to the claim for a higher rating for service-connected prostate cancer, the Board notes that a June 2007 rating decision continued the Veteran's 100 percent schedular rating for prostate cancer under Diagnostic Code 7528, with a reduced 40 percent evaluation prospectively effective September 1, 2007.  The Veteran filed a notice of disagreement as to this issue in September 2007.  The RO mailed a statement of the case to the Veteran at an incorrect address in March 2008.  An August 2008 note indicates that the mail was returned by the post office and the Veteran did not receive this statement of the case while he was alive.  Instead, it was resent to the appellant in August 2008.  Following this, a December 2008 rating decision assigned the Veteran a 40 percent evaluation for his prostate cancer, effective June 1, 2007.  The appellant has continued the appeal as to this issue, contending that the Veteran had active cancer until his death and that a higher rating was warranted for this disability.  Thus, there was a pending claim as to this issue at the time of the Veteran's death as well.

	1.  PTSD

With respect to the claim for service connection for PTSD for accrued benefits purposes, the Board notes that governing law and regulation provide that service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In cases where it is asserted that service connection is warranted for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Here, the evidence reflects that the Veteran had a diagnosis of PTSD during his lifetime.  VA medical records dated in 2007 and 2008 reflect treatment for PTSD.
 
So resolution of his appeal, instead, turns on whether this diagnosed PTSD is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service personnel records reflect that he served in the Army from 1952 to 1979, including service in Vietnam from October 1965 to September 1966 as a chief fire direction computer in an artillery unit.  He participated in three campaigns in Vietnam, and was awarded the Bronze Star Medal, among other citations.

His STRs are negative for PTSD or a psychiatric disorder.  

Medical records on file reflect that the Veteran was diagnosed with prostate cancer in November 2006, and underwent a prostatectomy.  

The first post-service medical evidence of a psychiatric disorder is dated in 2007, approximately 18 years after separation from service.  VA medical records reflect that in July 2007, the Veteran complained of depression, and a PTSD screen was positive.  On initial psychiatry evaluation in August 2007, the Veteran complained of nightmares, disturbed sleep, anger management problems, anxiety and depression.  He reported serving in field artillery.  He said that his base served as a casualty clearing area and he remembered seeing dead soldiers being brought into the base repeatedly.  He also reported traumatic memories of seeing another soldier shot when two soldiers were horsing around on the base.  He also related seeing a young man who hanged himself at Fort Sill.  The diagnosis was rule out PTSD.  He then attended several VA PTSD group therapy sessions.

In September 2007, the Veteran filed his initial claim for service connection for PTSD, noting that he was a Vietnam combat veteran.

VA medical records show that on initial psychiatric evaluation for a VA PTSD recovery program in December 2007, he reported that he was in Vietnam from 1965 to 1966, and served in the field artillery.  He reported that his base served as a casualty clearing area and he remembered seeing dead soldiers being brought into the base repeatedly.  He also reported traumatic memories of seeing another soldier shot when two soldiers were horsing around on the base.  He also related seeing a young man who hanged himself at Fort Sill.  He reported problems with sleep and nightmares.  The examiner, the medical director of the PTSD program, diagnosed rule out PTSD.  In January 2008, he was seen by the same physician, again complained of nightmares, and was diagnosed with PTSD.  In April 2008, she diagnosed nightmares.

The RO sent the Veteran a letter in January 2008, asking him to list his in-service stressors.  He did not respond, other than to provide a brief pre-printed history of his unit in Vietnam.  In May 2008, the RO made a formal finding that the Veteran had not provided sufficient information in order to attempt to corroborate his claimed stressful events in service.

The RO denied service connection for PTSD in a May 2008 rating decision, finding that although he had a diagnosis of PTSD, there was no credible supporting evidence of an in-service stressor.  The Veteran was notified of this decision in mid-May 2008, shortly prior to his death in early June 2008.  

During the pendency of this appeal for service connection for PTSD for accrued benefits purposes, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended regulation, applicable in this case, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Although the evidence does not reveal any complaint of or diagnosis for PTSD until many years after separation from service (see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)), the Board finds that the stressors claimed by the Veteran are related to his fear of hostile military activity in Vietnam, and a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's PTSD symptoms were related to the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3).  The Board finds that the Veteran's claimed stressors are credible and consistent with the circumstances of his combat service in Vietnam, and thus, his lay testimony alone establishes the occurrence of the claimed in-service stressors under the liberalized governing regulation.  Id.; see also 38 U.S.C.A. § 1154(b).  As a competent VA treating physician has linked his PTSD to these stressors, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for PTSD, for accrued benefits purposes, is warranted.

	2.  Higher Rating for Prostate Cancer

The RO granted entitlement to service connection for prostate cancer in an April 2007 rating decision, and assigned a 100 percent disability rating retroactively effective from the date of his January 23, 2007 claim, with a 40 percent rating prospectively effective June 1, 2007, under the criteria of Diagnostic Code 7528.  The RO also granted service connection for erectile dysfunction secondary to prostate cancer.  He was notified of this decision by a letter dated in April 2007.

With respect to the appeal for a rating higher than 40 percent for service-connected prostate cancer for accrued benefits purposes, the appellant contends that a rating higher than 40 percent was warranted for this disability during the period from June 1, 2007 until the Veteran's death in early June 2008.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

The Veteran's prostate cancer was rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

A rating reduction is governed by 38 C.F.R. § 3.105(e) and the regulation contains its own notice and due process requirements before a rating reduction can be implemented.  However, in the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disability, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

Likewise, where a Diagnostic Code requires assignment of a 100 percent rating for a definite period of time, followed by the requirement that the disability thereafter be rated based on residuals, the assignment of a lower disability rating based on the residuals does not constitute a rating reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992). 

Here, advance VA notice under 38 C.F.R. § 3.105 was not required prior to the initial staged rating assignment for the Veteran's prostate cancer.  Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made. In the Veteran's case, the April 2007 RO rating decision on appeal granted service connection for prostate cancer with a retroactive 100 percent evaluation from January 23, 2007, with a 40 percent rating from June 1, 2007.  There was no reduction in actual compensation payments based on the reduction to 40 percent as the Veteran had not yet received any compensation payments for this disability at the time of the rating decision.  See Rossiello, supra.

In applying these Diagnostic Code 7528 criteria, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, he has suffered a local recurrence or metastasis of the prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran filed a claim for service connection for prostate cancer in January 2007.  He enclosed a December 2006 letter from his private physician, J.E.M., MD, who indicated that the Veteran had prostate cancer.

Private medical records from Dr. M. dated from 2006 to 2007 reflect treatment and follow-up care for prostate cancer.  An October 2006 prostate-specific antigen (PSA) was 9.7, and a prostate biopsy showed adenocarcinoma and prostatitis.  The Veteran underwent robotic prostatectomy in November 2006.  Pathology reports taken immediately after surgery showed extracapsular penetration with some vesicle invasion.  A February 2007 note reflects that the Veteran had done well since his prostatectomy, and he had gained complete control.

On VA prostate examination in April 2007, the Veteran reported that he had residuals from his treatment for prostate cancer, including occasional incontinence and constant leakage.  The malignancy was in full remission for four months with the residual of a dark stain appearing on the pad at times.  He told the examiner that his doctor was not sure and could not guarantee that the cancer was all gone.  The Veteran reported that during the day, he urinated four times at intervals of approximately every four hours, and during the night he urinated two times at intervals of approximately every four hours.  He had problems starting urination and the urine flow had decreased force.  He had urinary incontinence which required a pad as often as two times per day.  He did not require an appliance.  He reported impotence since his November 2006 surgery.  On examination, a PSA test was 0.1 ng/ml, which the examiner indicated that was within normal limits.  The examiner diagnosed status post prostate cancer and surgery with residuals of scars, impotency, and incontinence.  The subjective factors were a history of prostate cancer and surgery with incontinence and impotency.  The objective factors were scars and a history that supports the diagnosis.  The residual sequelae from the prostate problem were urinary incontinence and erectile dysfunction.  The examiner indicated that the prostate cancer was in remission, that the Veteran had surgery in November 2006, and the treatment was complete at this time.

In a May 2007 treatment note, Dr. M. indicated that that the Veteran's bladder control was good, he only wore one pad per day and did not always get it wet.  His PSA during the prior month was 0.1, and the doctor was worried about it coming up too quickly, and arranged for another test.  However, a May 2007 PSA taken that day was less than 0.1.  There are no subsequent records of treatment for prostate cancer from Dr. M.

By a letter to the RO dated in May 2007, Dr. M. stated that the Veteran underwent a radical prostatectomy in November 2006, and the surgery was successful.  However, his pathology report showed that he had extracapsular extension of cancer and also seminal vesicle invasion.  He stated, "He is extremely high risk for having recurrent cancer and by no means is he cured of the cancer at this point."

A May 2007 VA urology note reflects that the urology department had received Dr. M.'s letter showing that the Veteran had good urinary control and excellent PSA response.

In May 2007, the Veteran requested a higher rating for service-connected prostate cancer, contending that his cancer was not cured.  

A June 2007 RO decision reduced the rating for postoperative prostate cancer from 100 to 40 percent prospectively effective as of September 1, 2007.  

VA medical records reflect that the Veteran filled a prescription for absorbent undergarments in July 2007, and subsequent medical records are negative for any refills of this prescription.

On initial VA psychiatry evaluation in August 2007, the Veteran reported that he had prostate cancer but said he was currently in full remission and doing well.

In a September 2007 notice of disagreement, the Veteran said he had to wear absorbent materials that were changed more than four times per day due to urination problems associated with his prostate cancer.

The Veteran's VA and private medical records are negative for treatment of prostate cancer after his prostatectomy in November 2006.  In a July 2007 note, the Veteran's primary care physician, Dr. F., diagnosed hypertension, peripheral edema and history of mild hyperlipidemia.  She noted that he was status post prostate surgery over six months ago, but did not diagnose any residuals.  Rather, she indicated that overall his health remained good.  In September 2007, although she diagnosed several other conditions, she did not diagnose prostate cancer.  VA medical records dated in 2008 are negative for recurrence of prostate cancer.  A January 2008 primary care note reflects that the Veteran was seen for a recheck and laboratory tests.  He denied any pain with urination.  Laboratory tests showed that his PSA was .05.  The physician diagnosed urinary tract infection and history of prostate cancer.  

VA medical records reflect that on May 19, 2008, the Veteran was seen for complaints of a back injury while doing calisthenics exercises on Friday night.  He reported that he was seen at a private hospital emergency room and diagnosed with muscle strain.  He complained of low back pain with radiating pain down the legs.  On examination of the abdomen, there was a 4-5 centimeter midline pulsation.  An X-ray study of the lumbosacral spine showed lumbar degenerative changes and an apparent abdominal aorta diameter of about 4 centimeters.  The diagnostic assessment was low back pain, with symptoms more consistent with low back pain and sciatica, and possible abdominal aortic aneurysm.  An ultrasound was ordered with respect to the latter assessment.  There are no subsequent VA treatment records of the Veteran.

A June 2, 2008 VA medical note reflects that a telephone call was received from the medical examiner, who informed the VA Medical Center of the Veteran's death at home from natural causes.  It was noted that his last VA appointment was on May 19, 2008.  In an addendum, it was indicated that the death certificate would be sent to a VA physician for signature.

The Veteran's death certificate shows that he died at home in early June 2008.  The immediate cause of death was listed as "unknown."  The VA physician who completed the death certificate indicated that the death was possibly due to an abdominal aortic aneurysm rupture, due to or as a consequence of hypertension.  Other significant conditions contributing to death but not resulting in the underlying cause included low back pain with leg pain.  An autopsy was not conducted.

A statement of the case was sent to the appellant in August 2008.  Following this, a December 2008 rating decision assigned the Veteran a 40 percent evaluation for his prostate cancer, effective June 1, 2007 (the original effective date for this rating).  The RO found that there was clear and unmistakable error in its June 2007 rating decision that had extended the Veteran's 100 percent rating for service-connected prostate cancer to September 1, 2007.  

During her April 2011 videoconference hearing before the Board, the Appellant testified that the Veteran intended to file a claim for an increased rating for his service-connected prostate cancer, and also asserted that his post-operative prostate cancer had recurred prior to his death.  She and her son testified that the Veteran said that his cancer had recurred before he died.

The Board observes that a May 2007  VA urology note indicated that the Veteran's last PSA was less than .1, which was described as an excellent PSA response and that he had good urinary control. 
 
It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran had local reoccurrence or metastasis of resected prostate cancer following his prostatectomy in November 2006.  The Veteran's PSA tests were consistently within normal limits after the surgery in November 2006, as noted by the two VA examiners, as well as his VA treatment providers in 2007.

Moreover, there is no evidence of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures after November 2006.  Subsequent private and VA medical records reflect only follow-up treatment, including PSA tests which showed normal findings.  In April 2007, the VA examiner indicated that his treatment for prostate cancer was complete.  Hence, after the expiration of the six-month period after the prostatectomy in November 2006, the disability must be rated as voiding dysfunction.  Renal dysfunction has not been shown at any time in the pertinent appeal period.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.   38 C.F.R. § 4.115a.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

In cases of obstructed voiding, a 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A noncompensable (zero percent) evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

Considering the pertinent evidence in light of the above, the Board finds that an higher evaluation in excess of 40 percent for the Veteran's residuals of prostate cancer is not warranted at any time from June 1, 2007 until his death in June 2008.

The weight of the evidence does not show that he had continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, as required for a 60 percent rating under 38 C.F.R. § 4.115a.  A February 2007 note by Dr. M. reflects that the Veteran had done well since his prostatectomy, and he had gained complete control.  On VA prostate examination in April 2007, he had urinary incontinence which required a pad as often as two times per day, and did not require an appliance.  In a May 2007 treatment note, Dr. M. indicated that that the Veteran's  bladder control was good, he only wore one pad per day and did not always get it wet.  A May 2007 VA urology note reflects that the urology department had received Dr. M.'s letter showing that the Veteran had good urinary control.  Although the Veteran filled a prescription for absorbent undergarments in July 2007, subsequent medical records are negative for any refills of this prescription.  These reports reflect continued inconsistency between the contentions raised by the Veteran in his concerning pad use for the purposes of this appeal (see his September 2007 statement) and the information he provided to VA and private treatment providers.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Thus, while the Veteran was competent to report as to his use of pads, the Board concludes that his contention as to the pad use requiring changing more than four times per day during the period in question is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Additionally, the governing rating criteria do not provide for a higher rating in excess of 40 percent based on urinary frequency or obstructed voiding.  Thus, the Board finds that the Veteran's symptoms from June 1, 2007 more nearly approximated the criteria for the assigned 40 percent rating for this period.

The Board concludes that the medical findings on examination and the reports 
made to his treatment provider are of greater probative value than the Veteran's allegations regarding the severity of his prostate cancer residuals during the period of the claim in question.  The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.

For all the foregoing reasons, the Board finds that there is no basis for a rating in excess of 40 percent for service-connected prostate cancer for accrued benefits purposes, and that the claim for a higher rating from June 1, 2007 to June 2008 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating for the disability during the time pertinent to this appeal, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for PTSD for the purpose of accrued benefits is granted, subject to the laws and regulations governing the disbursement of monetary benefits. 

A higher rating in excess of 40 percent for service-connected prostate cancer from June 1, 2007 to June 2008 for the purpose of accrued benefits is denied.


REMAND

In light of the Board's grant of service connection for PTSD for accrued benefits purposes, regrettably, the Board finds that the claim for service connection for the cause of the Veteran's death must be remanded again for additional notice to be sent to the appellant, pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service or, in the case of cardiovascular-renal disease, including hypertension, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The Board finds that the appellant has not been fully informed of the evidence necessary to substantiate her claim as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310, VCAA notice must include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, supra.  A review of the claims file demonstrates that the appellant was sent a VCAA notice letter in October 2011, but this letter did not include the newly service-connected (for accrued benefits purposes) disability of PTSD pursuant to Hupp, supra.  Thus, the Board finds that remand is required so that the appellant can be provided with another VCAA notice letter that complies with the Court's holding in Hupp, and includes the disability of PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death as outlined by the Court in Hupp, supra.  Specifically, the appellant should be informed of the conditions for which the Veteran was service-connected at the time of his death (now including PTSD), an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected conditions; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication of the claim) and legal authority. 

3.  If the benefit sought on appeal remains denied, the RO/AMC must provide the appellant with a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


